 Case 2:20-cv-11001-TGB-MJH ECF No. 5 filed 07/28/20   PageID.3   Page 1 of 6




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ERIC GARDNER,                                    20-CV-11001-TGB
                  Plaintiff,                  ORDER DIRECTING
                                           PLAINTIFF TO (1) PREPAY
      vs.
                                            THE FILING FEE OR TO
JOSEPH R. BURTCH and                          SUBMIT A PROPER
UNKNOWN PSYCHOLOGIST,                     APPLICATION TO PROCEED
                                         IN FORMA PAUPERIS AND (2)
                  Defendants.
                                            SHOW CAUSE WHY HIS
                                           COMPLAINT SHOULD NOT
                                          BE SUMMARILY DISMISSED


     Plaintiff Eric Gardner, a Michigan prisoner at the Carson City

Correctional Facility in Carson City, Michigan, has filed a pro se

complaint for money damages. Plaintiff did not prepay the filing fee for

this action, nor submit a signed application to proceed in forma pauperis.

Accordingly, the Court is directing Plaintiff either to prepay the filing fee

or to submit a signed and completed application to proceed without

prepaying the fees and costs for this action. Further, because Plaintiff’s

complaint appears to be time-barred, the Court is ordering Plaintiff to

show cause why his complaint should not be summarily dismissed.
 Case 2:20-cv-11001-TGB-MJH ECF No. 5 filed 07/28/20   PageID.4   Page 2 of 6




                    I. Plaintiff’s Allegations

     Plaintiff purports to be a mentally ill, vulnerable adult.           The

defendants are Dr. Joseph R. Burtch and an unidentified psychologist at

the Thumb Correctional Facility in Lapeer, Michigan. Plaintiff alleges

that, during the times in question, he was confined at the Thumb

Correctional Facility and the defendants were contracted employees of

the Michigan Department of Corrections. Plaintiff further alleges that

the defendants took advantage of him by sexually assaulting him in

violation of his rights under the Eighth Amendment.           (ECF No. 1,

PageID.1-3.)

     More specially, Plaintiff alleges in exhibits to the complaint that,

during three medical examinations for a pre-existing groin injury, Dr.

Burtch touched Plaintiff’s penis and testicles while fondling himself for

his own sexual pleasure. Further, when Plaintiff reported the incidents

to his psychologist, he was told that he was imagining what happened. A

nurse, however, subsequently informed Plaintiff that Burtch was barred

from the Michigan Department of Corrections for similar conduct.

(Comp., Ex. 1, ECF No. 1-1, PageID.9; Compl., Ex. 2, ECF No.1-2,




                                  2
 Case 2:20-cv-11001-TGB-MJH ECF No. 5 filed 07/28/20   PageID.5   Page 3 of 6




PageID.11; Comp., Ex. 3, ECF No.1-3, PageID. 14; and Compl., Ex. 4,

ECF No.1-4, PageID.20.)

     Plaintiff pursued administrative remedies under the Prison Rape

Elimination Act (PREA) in 2017. On December 11, 2017, the manager of

the Internal Affairs Section of the Michigan Department of Corrections

informed Plaintiff that his PREA grievance had been investigated and

that there was insufficient information or evidence to support Plaintiff’s

allegations of sexual abuse. (Compl., Ex. 3, ECF No.1-3, PageID.18.)

                      II. Discussion and Order

                           A. The Filing Fee

     As a preliminary issue, the Court must examine Plaintiff’s failure

either to pay the filing fee for this case or to apply in the proper manner

for leave to proceed without prepayment of the filing fee. An individual

who wishes to bring a civil action without prepayment of fees must

submit a financial affidavit that includes a statement of the individual’s

assets and an assertion that the individual is unable to pay the fees or

provide security therefor. 28 U.S.C. § 1915(a)(1). In addition, a prisoner

must submit a certified copy of his or her trust fund account statement




                                  3
 Case 2:20-cv-11001-TGB-MJH ECF No. 5 filed 07/28/20   PageID.6   Page 4 of 6




for the six months immediately preceding the filing of the complaint. 28

U.S.C. § 1915(a)(2).

     Although Plaintiff has submitted a certified statement of his

institutional trust fund account (ECF No. 2), Plaintiff has not yet

submitted any application for leave to proceed without prepayment of the

filing fee and costs for this action. The Court, therefore, ORDERS that

within thirty (30) days of the date of this Order, Plaintiff shall either

PREPAY the filing fee of $350.00, plus an administrative fee of $50.00,

for a total of $400.00, to the Clerk of this Court—OR—in the alternative,

shall SUBMIT TO THE COURT a signed and completed application to

proceed without prepayment of the fees and costs for this action. Failure

to comply with this order could result in the dismissal of this action.

                 B. The Statute of Limitations

       But there is another potential problem with Plaintiff’s case that

Plaintiff must address: whether the claims in Plaintiff’s complaint are

barred from review by the statute of limitations for civil actions.

“Congress did not establish a statute of limitations or a body of tolling

rules applicable to actions brought in federal court under § 1983 . . . .”

Nevertheless, “[w]hen such a void occurs, [the Supreme Court] has


                                  4
 Case 2:20-cv-11001-TGB-MJH ECF No. 5 filed 07/28/20   PageID.7   Page 5 of 6




repeatedly ‘borrowed’ the state law of limitations governing an analogous

cause of action.” Bd. of Regents of Univ. of State of N.Y. v. Tomanio, 446

U.S. 478, 483–84 (1980).

     In Wilson v. Garcia, 471 U.S. 261, 276–280, 105 S. Ct. 1938,
     1947–1950, 85 L.Ed.2d 254 (1985), the Supreme Court held
     that the appropriate statute of limitations to be applied in all
     section 1983 actions is the state statute of limitations
     governing actions for personal injury. Subsequently, in
     Carroll v. Wilkerson, 782 F.2d 44, 45 (6th Cir.), cert. denied,
     479 U.S. 923, 107 S. Ct. 330, 93 L.Ed.2d 302 (1986), [the
     Federal Court of Appeals for the Sixth Circuit] held that
     Michigan’s three year statute of limitations for personal
     injury claims, Mich. Comp. Laws Ann. § 600.5805(8) (West
     1987), governs section 1983 actions when the cause of action
     arises in Michigan.
McCune v. Grand Rapids, 842 F.2d 903, 905 (6th Cir. 1988). Because

this cause of action arose in Michigan, the applicable statute of

limitations is Michigan’s three-year statute of limitations for personal

injury claims.

     Plaintiff submitted Exhibits in support of his complaint that

indicate that the incidents at issue occurred in 2007 and 2008. See

Compl., Exs. 1-4, ECF Nos. 7-1 to 7-4. Plaintiff did not file his complaint

until April 2020. If the complaint has been filed more than three years

after the incidents happened forming the basis of the legal claims, the




                                  5
 Case 2:20-cv-11001-TGB-MJH ECF No. 5 filed 07/28/20   PageID.8   Page 6 of 6




complaint would be barred by Michigan’s three-year statute of

limitations for personal injury claims. Accordingly,

     IT IS FURTHER ORDERED that Plaintiff shall either

voluntarily dismiss his complaint or show cause within thirty (30) days

of the date of this Order why his complaint should not be dismissed for

having been filed outside the applicable statute of limitations period.

Failure to comply with this Order could result in the dismissal of the

complaint for failure to prosecute.



Dated: July 28, 2020        s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE




                                  6
